DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on March 15, 2022.  Claims 1, 3, 7, 8, 11, 13, 17, and 18 are amended.  Claims 9 and 19 are cancelled.  Claims 1-8, 10-18, and 20 are pending.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Lines 11-12 of claim 1 and lines 13-14 of claim 11 recite the limitation: “wherein a first magnet is placed on a side of the first connecting component, the second magnet being…”.  It is recommended to be changed to read: “wherein a first magnet is placed on a side of the first connecting component, the first magnet being…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 204378633), and further in view of Charlot, Jr. (U.S. Patent No.: 4,523,356).
Regarding claim 1:
	Yang discloses a stand (FIG. 1), comprising: a first connecting component (FIG. 2) including at least one fixing element ((326)) and a chamber ((320)), the chamber having an opening (FIGS. 2, 3); and a second connecting component (FIG. 2) including an insertion portion ((202)), wherein when the insertion portion of the second connecting component is inserted, along an axis in an insertion direction, into the chamber through the opening, the at least one fixing element in the first connecting component works in pairs with the insertion portion to cause the first connecting component to be connected with the second connecting component (FIG. 2, [0061, 0066]); wherein the at least one fixing element (FIG. 2, (326)) is made of a magnetic material ([0061, 0066]).
	Yang does not specifically disclose a first magnet placed on a side of the first connecting component, the first magnet being configured to: attract the at least one fixing element in a direction away from the second connecting component.
	Charlot, Jr. discloses a ball clutch mechanism, comprising: a first connecting component including at least one fixing element (FIGS. 1, 2, (12), (18), (20)) and a chamber (indicated below), 

    PNG
    media_image1.png
    492
    324
    media_image1.png
    Greyscale

the chamber having an opening (FIG. 2, (41)); and a second connecting component (FIG. 4, (24)) including an insertion portion (FIG. 4, (44)), wherein when the insertion portion of the second connecting component is inserted, along an axis in an insertion direction, into the chamber through the opening, the at least one fixing element in the first connecting component works in pairs with the insertion portion to cause the first connecting component to be connected with the second connecting component (C. 4 L. 5-46); wherein the at least one fixing element is made of a magnetic material ((12), (18), (20), C. 3 L. 51-56, C. 4 L. 23); and wherein a first magnet is placed on a side of the first connecting component, the first magnet being configured to: attract the at least one fixing element in a direction away from the second connecting component (“…anvil 12…attracted by an electromagnet so as to draw the anvil 12 against the force of the spring 16 toward the confining end 21 of the housing 10…”, C. 3, 51-56): and cause the at least one fixing element to be displaced from a first location such that the at least one fixing element is no longer secured between an inner wall of the chamber and the insertion portion to unlock the first connecting component and the second connecting component (wherein when “anvil” (12) is drawn toward the “confining end” (21), “balls” (18, 20) are released from the “confining end” (36) of the tapered “cup” (14), unlocking the first and second connecting components, C. 3, 51-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Charlot, Jr.’s with the stand taught by Yang since ball-clutch mechanism is a common mechanism for attaching two objects together (Charlot, Jr.: C. 1 L. 9 to C. 2 L. 9) and for the purpose of providing a ball-clutch mechanism with an improved locking capability (Charlot, Jr.: C. 1 L. 6-8).

Regarding claim 2:
Yang and Charlot, Jr. disclose and teach of the stand of claim 1, wherein Charlot, Jr. further discloses that when the first connecting component (FIG. 2, (10)/(14)/(12)/(16)/(18)/(20)) is connected with the second connecting component (FIG. 2, (24)), the first connecting component and the second connecting component are locked relative to each other in a direction that is the same as or opposite to the insertion direction, and the first connecting component and the second connecting component are rotatable relative to each other about the axis (FIG. 2, (26)) along the insertion direction (C. 3-4).

Regarding claim 3:
Yang and Charlot, Jr. disclose and teach of the stand of claim 1, wherein Charlot, Jr. further discloses that when the insertion portion (FIG. 4, (44)) is inserted into the chamber through the opening (FIG. 2, (41)), the at least one fixing element is secured between the inner wall of the chamber and the insertion portion to cause the first connecting component to be connected with the second connecting component (FIG. 2, C. 3-4).

Regarding claim 4:
Yang and Charlot, Jr. disclose and teach of the stand of claim 3, wherein Charlot, Jr. further discloses that the insertion portion includes an annular groove (FIGS. 2, 4, (48)), and when the insertion portion is inserted into the chamber through the opening, the at least one fixing element is secured between the inner wall of the chamber and the annular groove of the insertion portion (FIG. 2, C. 3-4).

Regarding claim 5:
Yang and Charlot, Jr. disclose and teach of the stand of claim 3, wherein Charlot, Jr. further discloses: an elastic (FIGS. 1, 2, (16)) component placed in the chamber and configured to cause the at least one fixing element to be secure between the inner wall of the chamber and the insertion portion (FIG. 2, C. 3-4).

Regarding claim 6:
Yang and Charlot, Jr. disclose and teach of the stand of claim 5, wherein Charlot, Jr. further discloses that the elastic component is relaxed before the insertion portion is inserted into the chamber, and when the insertion portion is inserted into the chamber, the elastic component is compressed and generates a compressive force that causes the at least one fixing element to be secured between the inner wall of the chamber and the insertion portion (C. 3-4).

Regarding claim 7:
Yang and Charlot, Jr. disclose and teach of the stand of claim 3, wherein Yang further discloses that the stand further includes a second magnet (FIG. 2, (228)) placed in the second connecting component ([0061, 0066]), the second magnet being configured to cause the at least one fixing element to be secured between the inner wall of the chamber and the insertion portion ([0061, 0066]).

Regarding claim 10:
Yang and Charlot, Jr. disclose and teach of the stand of claim 1, wherein Yang further discloses that the first connecting component is operably connected to a camera (FIG. 1).

Regarding claims 11-17 and 20: 
Claims 11-17 and 20 are similarly rejected as in claims 1-7 and 10, respectively.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852